 MEAD'S BAKERY, INC.141Berry testified that she did speak to Irion and Sharp at or about the time indicated;and that these discussions were part of a series of interviews with each of the tele-phone operators, in which she sought ideas for the improvement of the hotel'stelephone service.She denies having mentioned a union to Irion, Sharp, or anyof the others.Three other telephone operators who worked on a same shift testified, and I find,that Berry spoke to each of them at or about this time; asked them for suggestionsfor improvement of the service; and made no mention of any union. One operator,who had been working on another shift, did not recall if she had been interviewed.Irion, who impressed me as a credible witness, gave a plausible explanation of theraising of the subject of unions, even though this may not have been intended byBerry to be raised in this series of conversationsIrion had met Ardella Campbell,"who had asked Irion to have another hotel telephone operator call her. In theconversation at issue herein, Berry apparently showed an awareness of Campbell'smessage and, in this context, allegedly mentioned Campbell, proceeding from thereto her remark about unions.Iwas impressed by Sharp as well as by Irion, and I do not believe they wouldexaggerate; I find that Berry made the remarks attributed to her by them. Because,however, the remarks were less than clear in their meaning and, at most, wereisolated in character, I do not find them to constitute interference with, restraint, orcoercion of employees in the exercise of the rights guaranteed them in Section 7 ofthe Act.On the basis of the foregoing factual findings and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.The Unionis a labor organizationwithin themeaning ofthe Act.3Respondenthas not engaged in unfairlabor practiceswithin the meaning ofSection 8(a) (1) and Section 2(6) and(7) of the Act.,RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint be dismissed initsentirety.11Campbell worked full time for the telephone company In the past-hut not for aiiumber of months-she had performed some part-time wort for RespondentMead'sBakery,Inc.andAmerican Bakery and ConfectioneryWorkers Local Union No. 173, American Bakery and Confec-tioneryWorkers International Union,AFL-CIOMead's Bakery,Inc.andGeneral Drivers, Chauffeurs and Help-ers, Local Union No. 886,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 16-011-1611 and 16-CA-1626.August 15, 1962DECISION AND ORDEROn June 15, 1962, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and:take certain affirmative action, as set forth in the attached Intermediate138 NLRB No. 16 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges dated, respectively, February 2, March 7,and April 4, 1962, a complaint and consolidated complaint dated, respectively,March 23 and April 20, 1962, were issued against Mead's Bakery, Inc., herein calledthe Respondent, charging it with violation of Section 8(a)(1) and (3) of the Act.The substance of these charges was that the Respondent interrogated employees withrespect to their union activities, and threatened to close the plant in the event thatitwas unionized, and that it discriminatorily laid off and subsequently refused toreinstate two of its employees, Murriel D. Jennings and Jimmy Capps.The Respond-ent, having denied these charges in its answer, a hearing with respect to them washeld at Lawton, Oklahoma, on May 15, 1962, before Trial Examiner William Seagle.At the close of the hearing, counsel on both sides waived oral argument but subse-quently filed briefs which I have dulyconsideredUpon the record so made, and based upon by observation of the witnesses, Ihereby make the followingFINDINGS OF FACTITHE RESPONDENTThe Respondent is, and at all material times has been, a Delaware corporation,maintaining its principal office and place of business at 1900 W. Seventh Street in thecity of Amarillo, State of Texas.The Respondent operates bakeries located atAmarillo, El Paso, Abilene, and Wichita Falls in the State of Texas; Lawton, Ada,and Oklahoma City in the State of Oklahoma; Albuquerque in the State of NewMexico; and also a bakery in the State of LouisianaAt these bakeries and loca-tions, the Respondent has been engaged in the manufacture, sale, and distributionof bread, buns, rolls, sweet goods, and related productsThe only bakery of theRespondent directly involved in the present proceedings is the one located atLawton, Oklahoma.During the past calendar year. the Respondent, in the course and conduct of itsbusiness operations, purchased, transferred, and delivered to its bakery at Lawton,Oklahoma, flour, yeast, shortening, sugar, and other goods and materials. valued inexcess of $50,000, of which goods and materials valued in excess of $50,000 weretransported to said bakery directly from States of the United States other than theState of Oklahoma.IITIIE LABOR ORGANIZATIONS INVOLVEDAmerican Bakery and Confectionery Workers Local UnionNo. 173, AmericanBakery and Confectionery Workers International Union,AFL-CIO (hereinafterreferred to as the Bakers),and General Drivers,Chauffeurs,and Helpers, LocalUnion No. 886,International Brotherhood of Teamsters,Chauffeurs,Warehousemen MEAD'S BAKERY, INC.143and Helpers of America (hereinafter referred to as the Teamsters), are labor organi-zations that have sought to organize employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundA number of attempts to organize employees of the Respondent had been madeprior to the events leading to the present proceedings but they had been unsuccessful.The Respondent was hostile to the union organization of its employees, and mani-fested this hostility also when the Teamsters and the Bakers attempted to organizeits employees in 1961.Gerald D. Speck, one of the three transport route drivers working out of theLawton plant, encountered this hostility when he was hired on September 9, 1961,by Alan Shackleford, the general manager of the plant. Shackleford asked Speckwhether he belonged to the union-meaning the Teamsters-and when Speck toldShackleford that he did not belong to the union, the latter observed that "hedidn't want to mess with the union."On October 16, the Teamsters filed a representation petition, and a hearing thereonwas scheduled but subsequently the union and the Respondent entered into a con-sent agreement for an election to be held on November 30, 1961. The Teamsterswon this election.In the latter part of November 1961, Shackleford asked Speck if the union haddone him any good. Speck's reply to this question was: "No, not yet," whereuponShackleford commented that "he didn't know that the union did anybody any good."Benjamin T. Matthews, another of the route transport drivers working out of theLawton bakery, also had a number of conversations with Shackleford concerningunions.In April or May 1961, Matthews approached Shackleford about a raise,and pointed out that drivers in Oklahoma City were getting higher wages for thesame work. Shackleford's comment on this was that "they had tried to take [sic]this place union three times before."Matthews had another conversation with Shackleford in an alley behind thebakery shortly before the Teamsters filed the representation petition. It was aSaturday morning, and, since the drivers had taken their trucks to the garage, Shackle-ford picked them up, and they had some coffee at a drive-in, after which they droveback to the bakery to turn their money pouches in at the office. Shackleford offeredto take Matthews' pouch in but the latter declined his offer, remarking that he had topunch the timeclock anyway.This led Shackleford to declare that now that theyhad Jimmy Hoffa to help them, they would have to punch the clock.Matthewsinsisted that the employees were acting within their legal rights in petitioning theunion, and Shackleford conceded this to be true but he observed, regretfully, that heshould have fired him and Speck when he had seen them drinking coffee at Rusty'sfor an hour but now it was too late.Despite this rather ominous remark, Matthewsdeclared that he saw no need for an election, since there were only three transportdrivers, and they were 100,percent for the union.Thereupon, Shackleford againassayed the role of prophet."They tried it before and they will try it again," hedeclared.In still another conversation with Matthews in the bakery alley aboutthis time, Shackleford also made some disparaging comments concerning the personalappearance of the people who had been trying to put the union across-how badlythey needed shaves and haircuts.Early in November 1961, an attempt was also made to get the inside bakeryemployees at Lawton to join the Bakers.But the representation petition of thisunion was not filed until January 2, 1962.An agreement for a consent election wasentered into on January 11, 1962, and the election was held on January 18, 1962.The Bakers lost this election.The representative of the Respondent at the Lawtonplant who was principally active in opposing the unionization of the inside bakeryemployees was John Isaac Weston, its superintendent.However, in the evening of January 16, which was 2 days prior to the election,Warren Gibson, the comptroller and secretary of the Respondent, who was in overallcharge of its labor relations, also gave a talk at the Lawton plant to the employeesin which he discussed the Bakers.Gibson summarized his talk by stating that, whilehe told the employees that they could vote as they saw fit, he "didn't say anythingvery complimentary about the union naturally. .Although there was nothing unlawful in itself in Shackleford's griping aboutunions, or perhaps in his attempts at prophecy, or in his reflections on the personalappearance of union representatives, or in Gibson's speech to the employees, thesame cannot be said of Shackleford's, as well as Weston's interrogations of employ-ees, since they were accompanied by warnings against supporting the unions andthreats of discharge or other reprisals, if they continued to support them.These 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarnings and threats were, moreover, actually carried out in two instances, as willnow be shown.B. The layo/J of Murriel D. JenningsThe transport route driver at the Lawton plant who was solely instrumental mgettingthe transportroutedrivers to sign authorization cards for the Teamsters wasMurriel D.Jennings.On October 11, 1961,Jenningscalled Booher of the Team-stersin 'Oklahoma City, and asked the union representativetomail authorizationcardsto him. Jennings received the authorization cards right away, and persuadedSpeck and Matthewsto signthem.He also, of course, signed one of the cards himself.On November 8, 1961, Jennings encountered Shackleford in the plant in the hallbetween the secretary's office and the latter's office, and Shackleford askedJenningswhether he and the other two drivers had backed out of theunion.When Jenningsdenied this, Shackleford told him that he hada telegramfrom the Boardcanceling ascheduledmeeting,' andremarked, "As far as I am concerned,it'sallover.Nowwhat are you all going to do?" Jennings replied that he "wasn'tgoingto do any-thing except call the business agent," and ask him about it, which he did.The last day that Jennings worked for the Respondent was November 14, 1961.When he reported for work about 4:30 p.m. on November 15, he failed to find hispouches in theirusualplace in the windows, and accompanied by Speck andMatthews, went to look for Shackleford whom he finally located at Maw Hand'sGrill, a few doors east of the bakery. Shackleford was having coffee with Tubbs, aroute supervisor overJennings'division.When Jennings asked Shackleford abouthis pouches, the latter told him: "Yes.We have them here.Mr. Tubbs is going torun your route.From now on it is going to be run out of Wichita Falls, I am goingto give you a week's pay.That'smore than anybody has ever done for me."Jenningsthen asked: "Does that mean you are letting me go?" and Shacklefordreplied: "That's right."At this point in the conversation, apparently Speck inter-posed by saying that if Shackleford was going to lay someone off, it should havebeen he, since he was the most recent employee.Whereupon Shackleford told Speckthat he might be next.A week after his layoff,Jenningswent to the plant for the week's pay that Shackle-ford had promised him.When the latter appeared with his paycheck, he told Jen-nings that John A. Bingham, thegeneralmanager of Mead'sBakeries,had offeredto payJennings'way to Abilene, Texas, if he wantedto seeLeo Green, who was incharge there, and might find something for him to do.Jenningsreplied that heowned his home in Lawton, where his children were attending school, and that hewould need a few days to think it over, to which Shackleford agreed.The follow-ingMonday, Shackleford telephonedJennings in the eveningto inquire whetherhe had decided to go to Abilene. Jennings suggested that he come to the plant thenext morning, so that they could first call Green and ascertain how matters stood.When Jennings appeared the following morning, and the telephone call to Greenwas put through, Shackleford was informed by Green that the run had alreadybeen taken care of.The reemployment of Jennings was also discussed late in Marchafter the Teamsters had won the election, and the Respondent, through Gibson, hadentered into negotiations with Russell Huckabee, the Union's representative.GibsontoldHuckabee that he would take Jennings back if he would waive backpay butJennings himself testified that he was never offered his job back, and there is nothingto show that even Gibson's qualified offer to Huckabee was ever conveyed toJennings.The Respondent did not call Shackleford as a witness, either to deny any of hiswarnings orthreateningremarks, or to explain the circumstances of Jennings' layoff.it left this difficult task to Bingham,the generalmanager of its bakeries, who hadno immediateor direct knowledge of these circumstances.Bingham, taking thestand, proceeded to tell a long story about a plan conceived no less than 7 years agothat ultimately resulted, according to him, in the layoff of Jennings.It appears from the testimonyof Binghamthat in recent years the economics ofbread production have dictated an ever-increasing magnitude of operations.Whereformerly bread could be transported and distributed only within a 50-mile radiusfrom a plant, it could now be transported and distributed within a 200-mile radiusIn 1960, new equipment known as Amflow, which greatly reduced the time neededtomake dough rise, was perfected and these Amflow units permitted far greaterplant utilization.The Respondent's executives planned to expand the plant atWichita Falls and install there one of three Amflow units that they had acquired,iAlthough Jennings, in testifying about this conversation, employed the word "meetine."Shackleford must have had in mind the scheduled hearing, which was rendered unnece,sarvby the agreement for a consent election MEAD'S BAKERY, INC.145after which they planned to close the Lawton plant altogether and service its cus-tomers from Wichita Falls. Shackleford was instructed to take the first steps leadingto the closing of the Lawton plant, and among these steps was the discontinuanceof Jennings' route, which was closest to Wichita Falls.But, actually, the decisionto close the Lawton plant was not carried out. It seems that the Respondent's com-petitorswere also acquiring Amflow equipment, and their competition caused theAmflow unit intended for Wichita Falls to be diverted elsewhere.The LawtonChamber of Commerce also kept exerting pressure on the Respondent not to closethe Lawton plant, and in the end the order to close it was rescinded.This wasaccomplished by a letter from E. P. Mead to Bingham under date of January 18,1962, and Jennings' transport route was again operated out of the Lawton plantbut not byJennings.Assuming that Bingham's long story is true in all particulars, the trouble with itis that it does not really explain Jennings' layoff, even if it be assumed, as theRespondent contends, that his route was closest to Wichita Falls.There were threetransport route drivers operating out of Wichita Falls, namely Jennings, Matthews,and Speck. Jennings had far greater seniority than either Matthews or Speck. Jen-nings had been working for the Respondent for approximately 2 years and 3 monthsat the time of his layoff but Matthews had then been working for the Respondentfor only about 9 months, and Speck for only 2 months. Yet, it was Jennings ratherthan either of the other two drivers who was laid off.The fact that his route wascloser toWichita Falls than theirs did not make him the logical choice.A driverdoes not have a vested interest in a route, which is not like a freehold estate.Therewas nothing to prevent Shackleford from giving Speck's route to Jennings andletting Speck go. Speck himself recognized this.Moreover, when laid off, Jenningswas driving what was known as route No. 3, but before that he had been drivingwhat was known as route No. 1. Change in routes was thus practiced, -and therewas no reason why Jennings as the driver with the greatest seniority should not havebeen shifted to either route No. 1 or route No. 2. Furthermore, the precipitatenature of Jennings' layoff, of which he had absolutely no previous notice, suggestsstrongly that it was motivated by something other than operational considerationsThe Respondent argues that it could not give Jennings prior notice of his layoff be-cause if it became known that the Lawton plant was being closed the Respondent'scompetitors would find it easier to invade its market.The trouble with this argu-ment is that the layoff of a particular driver does not in itself betoken the closing ofa plant, since the layoff might very well be due simply to a decline in business. Butan even more conclusive answer to the Respondent's argument is that even if Jen-nings could not have been safely told of his layoff in advance, there was nothingto prevent the Respondent from hiring another driver in Wichita Falls to take overJennings' route as soon as he was laid off. Since the closing of the Lawton plantwas planned so long in advance, a replacement for Jennings could also have beenreadily found long in advance. Instead, no such arrangement had been made, andthe Respondent was forced to employ one of its route supervisors-the aforemen-tioned Tubbs-to take over Jennings' route for at least 3 nights.Finally, there isthe fact that Jennings was not recalled even after it had been decided to keep theLawton plant in operation. It was not until more than 2 months later that Gibsoneven made the qualified offer to the representative of the Teamsters to take JenningsbackThe prior offer to find Jennings a job out of Abilene, Texas, does not militatemuch in the Respondent's favor even if it be assumed that a job actually existedthere.A job in Abilene would simply have effectively removed Jennings fromany further opportunity for promoting the Teamsters.I find that the real reason for Jennings' layoff was this very promotion of theTeamstersC. The layoff of Jimmy CappsJust as Jennings was solely responsible for bringing the Teamsters into the Lawtonplant, another employee at the plant, Jimmy Capps, was solely responsible for thepresence of the Bakers.A slender youth of 20 or 21, he worked as an oven pullerat the plant but he was also attending college, his ambition being to become apharmacist.Young as he was, he was already married and his wife was expectinga baby.Jimmy Capps' employment at the Lawton bakery was the result of a friendshipbetween him and Weston's son.This friendship had developed when they werefreshmen together at the University of Arkansas.Weston's son brought Jimmyhome with him at Christmas, and he stayed overnight at the Weston home.Afterschool was over, Capps, who had been married, asked Weston for a job, and Westongave it to him because of his friendship with his son. Indeed, Weston took Jimmyunder his wing, and even sought to protect him on one occasion when he was accused 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDof breaking into a cokemachine at a service station one nightand thrown into jail.Weston talked to the service station man and the police, telling them that he didnot think that ",the boy had anything to do with it."When Weston was asked:"You felt like a father to this boy Capps, didn't you?"his answerwas: "I sure feltpretty close to him, yes."Jimmy Capps started to work at the Lawton bakery in August 1960.He rackedbread for about 6 months, and then was promoted to oven pulling, a more difficultjob at which he worked until his layoff.When first employed, he received $1 anhour but he obtained four or five raises-the last one was in September 1961-andat the time of his layoff was receiving $1.45 an hour.When first employed, Cappsworked from 8 or 9 a.m. to 4 or 5 p.m., averaging about 50 hours a week. Butwhen he started attending Cameron Junior College in Lawton in September 1961,hiswork schedule was changed at his request, so that thereafter he worked from10:30 a.m. to 4 or 5 p.m., still averaging over 40 hours a week.During the first week of November 1961, Capps contacted A. L. Hendricks ofthe Bakers in Oklahoma City by telephone, and asked for his support in getting aunion started in the plant.Hendricks sent Capps union authorization cards, andthe latter started to get them signed.There were 42 bakery employees, and Cappsobtained 20 signatures to the authorization cards, soliciting the employees both duringand after working hours. In all, he talked to 25 employees.On November 16, 1961, which was the day after Jennings' layoff, and not verylong after Capps' union activities began, the latter received a telephone call fromWeston, who told him that he was coming over to see him. This telephone call wasmade about 8 p.m., and shortly thereafter Weston arrived with Aldrich, the plantforeman, who, however, remained in the car.When Capps and his wife invitedWeston into the house trailer in which they lived, Weston declined the invitation,stating that he wanted to talk to Jimmy privately in his car.Consequently, thelatter enteredWeston's car and the conversation between them took place there. Inthis conversation,Weston told Capps that he wanted to talk to him while there wasstill time and sought to dissuade him from continuing his union activities.Westondescribed the people who belonged to unions as the sorriest and most dissatisfiedlot that he had even seen, and told Capps that the older hands did not even want aunion and were only using him.However, Weston did not rely merely on persuasion.He coupled it with both an inducement and a threatHe promised to fix Jimmyup with another working schedule when he went to school the following semesterbut he also remarked to him: "You see what happened to that truck driver nowsincehe tried to start a union "This version of the conversation is based upon the testimony of Jimmy Capps.It is manifestly accurate. Indeed, Weston's own version of the conversation was notmuch different.Thus, he testified:Q. Tell me just what you and he discussed.A. Well, I asked him if he had heard anything about the boys wanting aunion.Q.What did he say?A. He said, "Well, all I know," he said, "somebody told me a dough mixerin Oklahoma City gets $2.13 an hour."He said, "That sounds pretty good tome."Q. Is that all that was said to Jimmy about the Union?A. Oh, no.Q. Tell me what else was said.A. I told him about being misinformed about the dough mixer; that theyhad never been able to sell these boys here because they had nothing to sellthem and thathe was lust a boy going to school and I didn't see where a unioncould help him whatsoeveron account of himgoing to school.I said,"Itmightbe that I couldn't," be possiblewhere maybe I couldn't work him.Q. Did you tell him at that meeting that maybe you could take care of himas far as his school hours where concerned later on?Did you mention thatto him?A. I was taking care of him at that time.Q. I know. But did you tell him in the event he had his schedule changedthat you would take care of him?A. No.I don't remember that.Q. You don't remember that?A. No. [Emphasis supplied.]Weston was a rather unusual type of witness.He had an air of candor, and he wascandid up to a point.He shrank only from extremely damaging admissions.Buthe could, nevertheless, contradict himself on any given point without the slightest MEAD'S BAKERY, INC.147awareness of the contradiction,and without the slightest embarrassment,apparently.So far as his visit to Jimmy Capps' home was concerned, for example, he readilyadmitted the purpose of his visit, although he had just denied that he knew thatJimmy had started the union at the bakery!He seemed to be entirely unconsciousof the implication to be drawn from the furtive nature of his visit, which is that ifthere was nothing incriminating in anything he had to say to Jimmy Capps, he wouldhave accepted his invitation to enter his home and say it in the presence of his wife.The last day that Jimmy Capps worked for the Respondent was Friday, Novem-ber 24.On that day, Aldrich brought his timesheet down, and when Capps lookedas it he noticed that he was not scheduled to work on Sunday as he had expected.He,therefore, asked Aldrich for an explanation but was told to see Weston.When hedid,Weston told him that he was being laid off because there was not enough workfor everyone, and that he had to save what work there was for the older hands.Capps asked Weston to let him go back to bread racking but Weston told him that hecould not do it.Then Capps offered to quit school, so that he could work on an-other shift butWeston repeated that there was not enough work for everyone.Weston did offer, however, to help Capps get a job elsewhere-in a grocery store.Capps did not specifically mention that his wife was expecting a baby but he didemphasize that he had more responsibilities than some of the other employees.Whenhe finally perceived that he would be unable to get Weston to change his mind, heremarked to the latter that he might as well go home, and Weston agreed. Cappsthen went and told his brother-in-law, Lacefield. who was a bread racker in theplant, about his layoff and his brother-in-law quit in protest, apparently.Capps andhis brother-in-law left the plant together about 20 minutes before the scheduled endof the shift.Subsequent to his layoff, Capps visited the Lawton plant on two occasions.Onthe first of these visits, which occurred a few weeks after his layoff, he talked to oneof the bakery employees, Leroy Kerbo, who had worked at the plant for 8 yearsand operated a dividing machine.They talked about theunionfor 10 minutes.Aweek later Capps went to the plant again but he was seen by Aldrich who orderedhim to leave. "You are not needed here," Aldrich told him.Capps visits to the plant apparently disturbed Weston, and, shortly after Capps'second visit, having to go out-of-town-he was leaving for El Paso, Texas, for aweek-he decided to pay a visit to Kerbo's home to make sure that the union agitationhad really blown over.Actually, however, as in the case of his visit to Capps, Westoninterviewed Kerbo in his car in front of the latter's house.The testimony of Westonand Kerbo are in fairly close agreement as to the substance of their conversation.Weston wanted to know why the boys were unhappy and why they had listened toJimmy Capps.2There was some discussion of why the employees were discontentedbut in the end Weston felt satisfied that there would be no further trouble with theunion,and-departed.In attempting to explain the reason for Capps'layoff on the witness stand, Westonrepeated what he had told him in person but he put it much more dramatically, anddeveloped it much more elaborately.He testified that production had been reducedby the transfer of Jennings' transport route to Wichita Falls, and that a price waron brown-and-serve rolls had developed. Some of the employees started complain-ing that Weston was starving them to death, and he finally decided to lay off JimmyCapps and another employee, Clarence Dalrymple, who worked in the wrappingroom and helped to load transports.According to Weston, he selected Jimmy be-cause "he was the youngest man up there doing the job that he was doing,3 pullingbread.But I had set up certain hours for him and he had told me that it didn'tmatter to him one way or the other what the union done, because he wouldn't behere after May."Weston also knew, he testified further, that Jimmy was gettinghelp from his brother-in-law and sister-in-law, and "he had less family than others."Actually, there was no truth in Weston's testimony that Capps was the employeewith the least seniority and responsibilities.There were three other employeeswho had less seniority than he did.These three were Elmer Brown, who had beenemployed in June or July 1961 as a bread racker, and who had then been made an2At one point Weston was asked: "Did you also tell Mr. Kerbo, `I don't see why youwant to follow Jimmy for he is just a young schoolboy and he was going to quit anyway,'did you tell him that?" and his reply was' "Well, now I could have I don't know "8When Weston testified that Jimmy Capps was the "youngest" man, he was not speak-ing of his age but of his seniority in the plant.Thus at another point in his testimonywhen Weston was asked: "And you let him go because he had less seniority than otherpeople,"his reply was: "That's right."682353-63-vol. 138-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDoven puller; James Oche, who had been employed 4 or 5 months after Capps, andwhose job was racking bread; and Wayne Lacefield, Capps' brother-in-law, whohad been employed in August 1961, approximately a year after him.Moreover,Oche and Lacefield, unlike Jimmy Capps, were both single men and, while Brownwas a married man, he was, according to Weston's own testimony, so hopelesslystupid and incompetent that he finally had to be fired about 5 weeks after JimmyCapps had been laid off.Weston himself called Brown a handicap and a deadbeat,and declared: "He wasn't crippled.He let on like he was crippled and then hedidn't have nothing up here in his head."Needless to say Weston did nothing torecall Jimmy Capps after Elmer Brown had been fired.There is equally no truth in Weston's testimony that Jimmy Capps had told himthat he would quit the bakery the following May to go to school. Jimmy mentionedit only as a possibility, and, as he testified, when he was faced with the actuality ofhis layoff, he offered even to work as a bread racker on another shift, and to quitschool, so that he could do so.Considering his family circumstances at the time,this is hardly surprising.Weston also attempted to make much of the supposed factthat Jimmy Capps was only a part-time employee. But this can hardly be said tobe true of an employee who was working over 40 hours a week, which is generallyregarded as a normal workweek.Jimmy Capps was, to be sure, an employee for whom a special arrangement hadbeen made. But the very willingness of Weston to make this arrangement was onlyanother example of the favored treatment which he had always received. It is thispast favoritism that stands in such sharp contrast to the discriminatory treatmentwhich he was accorded after he commenced his union activities.His case presents,indeed, one of the typical syndromes in the field of discriminatory discharges-thatof the highly favored employee who suddenly falls out of favor when he listens tothe siren voice of the union organizer.Both the direct and circumstantial evidencefully justifies the conclusion that his discharge, too, was discriminatory.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in section III of this report,occurring in connection with the operations of the Respondent described in section I,thereof, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe scope of the Respondent's unfair labor practices seems sufficiently extensiveto justify a broad form of cease-and-desist order, and I shall recommend an orderdesigned not only to prevent the repetition of the specific unfair labor practices inwhich the Respondent has engaged but also to effectuate all the guarantees ofSection 7 of the Act.So far as affirmative relief is concerned, I shall recommend that the Respondentmake whole Murriel D. Jennings and Jimmy Capps for any loss of pay each ofthem may have suffered by reason of the discrimination against him by paymentto him of a sum of money equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of the respondent's offerof reinstatement, less his net earnings during said period, said backpay to be com-puted on a quarterly basis in the manner established by the Board in F. W.Wool-worth Company,90 NLRB 289.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The unions are labor organizations within the meaning of Section 2(5) ofthe Act.3.By coercively interrogating employees with respect to their union affiliationsand activities, and by attempting to restrain their union activities by threats or bywarnings of reprisals, the Respondent has violated Section 8(a) (1) of the Act.4.By laying off Murriel D. Jennings and Jimmy Capps and by failing to reinstatethem, although work became available for them, the Respondent in effect dischargedthese employees, and discriminated with respect to the hire and tenure of theiremployment in violation of Section 8(a)(3) and (1) of the Act. MEAD'S BAKERY,INC.149RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Mead's Bakery, Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating employees with respect to their union affiliationsand activities,or attempting to restrain their union activities by threats or by warn-ings of reprisal.(b)Discouraging membership in American Bakery and Confectionery WorkersLocal Union No. 173, American Bakery and Confectionery Workers InternationalUnion, AFL-CIO, and in General Drivers, Chauffeurs and Helpers, Local UnionNo. 886, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization of its employees, by discharg-ing or in any other manner discriminating against employees with respect to theirhire or tenure of employment or any term or condition of their employment.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a)Offer to Murriel D. Jennings and Jimmy Capps immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make each of them whole forany loss of pay he may have suffered by reason of the Respondent's discriminationagainst him in the manner and to the extent set forth in the section entitled "TheRemedy."(b) Preserve, and upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of backpay due under this Recommended Order.(c) Post at its plant in the city of Lawton, State of Oklahoma, copies of thenotice attached hereto marked "Appendix." 4Copies of said notice to be furnishedto the Respondent by the Regional Director for the Sixteenth Region, shall, afterbeing signed by the president of Respondent and the general manager of the Lawtonplant, be posted immediately upon receipt thereof, and be maintained by Respondentfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that the copies of the said notices are not altered, defaced, or covered by anyothermaterial.(d)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report, what steps the Respondent has taken tocomply with its requirements .5It is further recommended that, unless within 20 days from the date of the receiptof this Intermediate Report,the Respondent notifies the said Regional Director thatitwill comply with the foregoing recommendations, the Board issue an order re-quiring the Respondent to take the aforesaid action.' In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" inthe noticeIn the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."5In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT coercively interrogate our employees with reference to theirunion affiliations or activities, or attempt to restrain their union activities bythreats or warnings of reprisal. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in American Bakery and ConfectioneryWorkers Local UnionNo. 173,American Bakery and Confectionery WorkersInternational Union,AFL-CIO,and in General Drivers, Chauffeurs and Helpers,Local Union No.886, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization of ouremployees,by discriminating in regard to the hire or tenure of their employmentor any term or condition of their employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from anyand all of such activities.WE WILL offertoMurriel D. Jennings and JimmyCappsimmediate and fullreinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them wholefor any loss of pay they may have suffered as a result of our discriminationagainst them.All ouremployees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.MEAD'S BAKERY, INC.,Employer.Dated-------------------By-------------------------------------------(President)-------------------------------------------(General Managerof Lawton plant)NoTE.-We will notify any of theabove-named employeespresentlyserving in theArmed Forces of the United Statesof their right to full reinstatement upon applica-tion in accordance with the SelectiveServiceAct after discharge from the ArmedForces.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by anyother material.Employeesmay communicatedirectlywith the Board'sRegional Office, Room2093-Federal Center, 300 West Vickery, Fort Worth 4, Texas, Telephone Number,Edison 5-5341,Extension284, if they haveanyquestion concerningthisnotice orcompliancewith itsprovisions.Florida All-Bound Box CompanyandLocal Union 2653, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 12-CA-2243.August 15, 1962DECISION AND ORDEROn May 31, 1962, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersLeedom andBrown].138 NLRB No. 18.